DETAILED ACTION
Amendment received 22 December 2021 is acknowledged.  Claims 1-20 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schiefele (US Patent No. 6,201,482) in view of Dupray (US Pub. No. 2017/0069214).

As per Claim 1, Schiefele discloses a device (21, 24, 25, 27, 28, 30, 29, 31) (Fig. 2; 5:21-6:9), comprising:
one or more memories (27) (Fig. 1; 5:57-67); and
one or more processors (24), communicatively coupled to the one or more memories (27) (Fig. 1; 5:57-67), to:
receive information that identifies an airspace voxel (33) that represents a three-dimensional portion of airspace during a particular time period (as per “t = t1” and “t = t1 + n·δt”) (Figs. 2-8; 5:21-8:23);
associate a plurality of airspace parameters (as per “occupancy probability”) with the airspace voxel (33) (Figs. 2-8; 5:21-8:23),
wherein plurality of airspace parameters (as per “occupancy probability”) represent conditions (as per 35, 36, 38, 39, 40, 41, 42, 43, 44, 72) that relate to flight through the airspace voxel (33) during the particular time period (as per “t = t1” and “t = t1 + n·δt”) (Figs. 2-8; 5:21-8:23), and
wherein the conditions (as per 35, 36, 38, 39, 40, 41, 42, 43, 44, 71, 72) include a voxel occupancy condition (as per 38, 39, 40, 41, 42, 43, 44, 71, 72);
receive one or more flight parameters (as per “obstacles”) regarding a potential flight plan ((as per elements 35, 36) of an aircraft (1) through the airspace voxel (2/33) during the particular time period (as per “t = t1” and “t = t1 + n·δt”) (Figs. 2-8; 5:21-8:23);
analyze the one or more flight parameters (as per “obstacles”) and the plurality of airspace parameters (as per “occupancy probability”) using one or more rules (as per “predetermined value KWS”) (Figs. 2-9; 5:21-8:51); and

Schiefele does not expressly disclose:
wherein the conditions include at least one of a noise ordinance or a privacy ordinance; and
wherein the aircraft is an unmanned aerial vehicle (UAV).
Dupray discloses a control system (1010) for a UAV (100/1020) (Fig. 10; ¶354).  In one embodiment, the UAV (100) includes a navigation component (140) that generates flight paths for the UAV while avoiding areas having specified legal restrictions (Fig. 1; ¶115, 176, 186).  The specified legal restrictions include noise ordinances (¶176, 181).  In this way, the system operates to avoid illegal operation (¶176, 181, 185, 209, 241).  Like Schiefele, Dupray is concerned with vehicle control systems.
Therefore, from these teachings of Schiefele and Dupray, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Dupray to the system of Schiefele since doing so would enhance the system by adapting the system to avoid illegal operation.

As per Claim 2, the combination of Schiefele and Dupray teaches or suggests all limitations of Claim 1.  Schiefele further discloses wherein the conditions (as per 35, 36, 38, 39, 40, 41, 42, 43, 44, 72) further include: an environmental condition (72) (Figs. 2-9; 5:21-8:51), or other regulatory conditions.

As per Claim 4, the combination of Schiefele and Dupray teaches or suggests all limitations of Claim 1.  Schiefele further discloses wherein the potential flight plan (as per elements 35, 36) is associated with a flight of the aircraft (1) from a first location to a second location (Figs. 2-9; 5:21-8:51); and wherein the recommendation (as per yes/no at step 61) includes a recommended flight plan (as per step 62, 63 or step 64) from the first location to the second location (Figs. 2-9; 5:21-8:51).

at least one of:
a risk score (as per KWS) determined based on analyzing the one or more flight parameters (as per “obstacles”) and the plurality of airspace parameters (as per “occupancy probability”) using the one or more airspace rules (as per “predetermined value KWS”) (Figs. 2-9; 5:21-8:51),
a cost score determined based on analyzing the one or more flight parameters and the plurality of airspace parameters using the one or more airspace rules,
a time score determined based on analyzing the one or more flight parameters and the plurality of airspace parameters using the one or more airspace rules, or
a network score determined based on analyzing the one or more flight parameters and the plurality of airspace parameters using the one or more airspace rules.

As per Claim 6, the combination of Schiefele and Dupray teaches or suggests all limitations of Claim 1.  Schiefele further discloses wherein the recommendation (as per yes/no at step 61) includes at least one of: a rejection (as per step 63) of the potential flight plan (Figs. 2-9; 5:21-8:51), an approval of the potential flight plan, or a request for user input to reject or approve the potential flight plan.

As per Claim 7, the combination of Schiefele and Dupray teaches or suggests all limitations of Claim 1.  Schiefele further discloses wherein the one or more flight parameters (as per “obstacles”) and the plurality of airspace parameters (as per “occupancy probability”) are based on an in-flight request received during flight of the aircraft (1) (Figs. 2-9; 5:21-8:51), wherein the in-flight request is received from the aircraft (1) (Figs. 2-9; 5:21-8:51).


As per Claim 8, Schiefele discloses a non-transitory computer-readable medium (24, 27) storing instructions (as per Fig. 8) (Figs. 2, 8; 5:21-6:9; 7:56-8:23), the instructions comprising:

receive information that identifies an airspace voxel (33) that represents a three-dimensional portion of airspace during a particular time period (as per “t = t1” and “t = t1 + n·δt”) (Figs. 2-8; 5:21-8:23);
associate a plurality of airspace parameters (as per “occupancy probability”) with the airspace voxel (33) (Figs. 2-8; 5:21-8:23),
wherein the plurality of airspace parameters (as per “occupancy probability”) represent conditions (as per 35, 36, 38, 39, 40, 41, 42, 43, 44, 72) that relate to flight through the airspace voxel (33) during the particular time period (as per “t = t1” and “t = t1 + n·δt”) (Figs. 2-8; 5:21-8:23), and
wherein the conditions (as per 35, 36, 38, 39, 40, 41, 42, 43, 44, 71, 72) include a voxel occupancy condition (as per 38, 39, 40, 41, 42, 43, 44, 71, 72);
analyze one or more flight parameters (as per “obstacles”) regarding a potential flight plan (as per elements 35, 36) of an aircraft (1) through the airspace voxel (2/33), during the particular time (as per “t = t1” and “t = t1 + n·δt”), and the plurality of airspace parameters (as per “occupancy probability”) using one or more airspace rules (as per “predetermined value KWS”) (Figs. 2-9; 5:21-8:51); and
output a recommendation (as per yes/no at step 61) regarding the potential flight plan based on a result of the analysis (Figs. 2-9; 5:21-8:51).
Schiefele does not expressly disclose:
wherein the conditions include at least one of a noise ordinance or a privacy ordinance.
Dupray discloses a control system (1010) for an aircraft (100/1020) (Fig. 10; ¶354).  In one embodiment, the aircraft (100) includes a navigation component (140) that generates flight paths for the aircraft while avoiding areas having specified legal restrictions (Fig. 1; ¶115, 176, 186).  The specified 
Therefore, from these teachings of Schiefele and Dupray, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Dupray to the system of Schiefele since doing so would enhance the system by adapting the system to avoid illegal operation.

As per Claim 9, the combination of Schiefele and Dupray teaches or suggests all limitations of Claim 8.  Schiefele does not expressly disclose wherein the conditions further include one or more regulatory conditions regarding at least one of:
a flight restriction in the airspace voxel, or
a zoning law associated with the airspace voxel.
Dupray discloses a control system (1010) for an aircraft (100/1020) (Fig. 10; ¶354).  In one embodiment, the aircraft (100) includes a navigation component (140) that generates flight paths for the aircraft while avoiding areas having specified legal restrictions (Fig. 1; ¶115, 176, 186).  The specified legal restrictions include noise ordinances and flight restrictions (¶176, 181).  In this way, the system operates to avoid illegal operation (¶176, 181, 185, 209, 241).  Like Schiefele, Dupray is concerned with vehicle control systems.
Therefore, from these teachings of Schiefele and Dupray, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Dupray to the system of Schiefele since doing so would enhance the system by adapting the system to avoid illegal operation.

As per Claim 10, the combination of Schiefele and Dupray teaches or suggests all limitations of Claim 8.  Schiefele further discloses wherein the conditions (as per 35, 36, 38, 39, 40, 41, 42, 43, 44, 72) further include one or more environmental conditions regarding at least one of: weather (72) in the 

As per Claim 11, the combination of Schiefele and Dupray teaches or suggests all limitations of Claim 8.  Schiefele further discloses wherein the voxel occupancy condition (as per 38, 39, 40, 41, 42, 43, 44, 71, 72) relates to at least one of: whether another aircraft (34) is to be located in the airspace voxel during the particular time period (as per “t = t1” and “t = t1 + n·δt”) (Figs. 2-9; 5:21-8:51), a quantity of aircraft to be located in the airspace voxel during the particular time period, or a size, weight, or class of one or more aircraft to be located in the airspace voxel during the particular time period.

As per Claim 12, the combination of Schiefele and Dupray teaches or suggests all limitations of Claim 8.  Schiefele further discloses wherein the conditions (as per 35, 36, 38, 39, 40, 41, 42, 43, 44, 72) further include one or more ground conditions regarding one or more objects (71) located on ground beneath the airspace voxel during the particular time period (as per “t = t1” and “t = t1 + n·δt”) (Figs. 2-9; 5:21-8:51).

As per Claim 14, Schiefele discloses a method (Fig. 8; 7:56-8:23), comprising:
receiving, by a device (Fig. 8; 7:56-8:23), information that identifies an airspace voxel (33) during a particular time period (as per “t = t1” and “t = t1 + n·δt”) (Figs. 2-8; 5:21-8:23); 
associating, by the device (21, 24, 25, 27, 28, 30, 29, 31), a plurality of airspace parameters (as per “occupancy probability”) with the airspace voxel (33) (Figs. 2-8; 5:21-8:23),
wherein the plurality of airspace parameters (as per “occupancy probability”) represent conditions (as per 35, 36, 38, 39, 40, 41, 42, 43, 44, 72) that relate to flight through the airspace voxel (33) during the particular time period (as per “t = t1” and “t = t1 + n·δt”) (Figs. 2-8; 5:21-8:23), and
wherein the conditions (as per 35, 36, 38, 39, 40, 41, 42, 43, 44, 71, 72) include a voxel occupancy condition (as per 38, 39, 40, 41, 42, 43, 44, 71, 72);

analyzing, by the device (Fig. 8; 7:56-8:23), a plurality of flight parameters (as per “obstacles”) and the airspace parameters (as per “occupancy probability”), using one or more airspace rules (as per “predetermined value KWS”) (Figs. 2-9; 5:21-8:51); and
outputting, by the device (Fig. 8; 7:56-8:23), a recommendation (as per yes/no at step 61) regarding the potential flight plan based on a result of the analysis (Figs. 2-9; 5:21-8:51).
Schiefele does not expressly disclose:
wherein the conditions include at least one of a noise ordinance or a privacy ordinance; and
wherein the aircraft is an unmanned aerial vehicle (UAV).
Dupray discloses a control system (1010) for a UAV (100/1020) (Fig. 10; ¶354).  In one embodiment, the UAV (100) includes a navigation component (140) that generates flight paths for the UAV while avoiding areas having specified legal restrictions (Fig. 1; ¶115, 176, 186).  The specified legal restrictions include noise ordinances (¶176, 181).  In this way, the system operates to avoid illegal operation (¶176, 181, 185, 209, 241).  Like Schiefele, Dupray is concerned with vehicle control systems.
Therefore, from these teachings of Schiefele and Dupray, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Dupray to the system of Schiefele since doing so would enhance the system by adapting the system to avoid illegal operation.

As per Claim 15, the combination of Schiefele and Dupray teaches or suggests all limitations of Claim 14.  Schiefele further discloses wherein the plurality of flight parameters (as per “obstacles”) one or more of: aircraft (as per 34) parameters (Fig. 5a-5b; 6:66-7:23), pilot parameters, or analysis parameters.

As per Claim 16, the combination of Schiefele and Dupray teaches or suggests all limitations of Claim 14.  Schiefele further discloses wherein the recommendation (as per yes/no at step 61) is determined based on at least one of:
a risk score (as per KWS) determined based on analyzing the plurality of flight parameters (as per “obstacles”) and the plurality of airspace parameters (as per “obstacles”) using the one or more airspace rules (as per “predetermined value KWS”) (Figs. 2-9; 5:21-8:51),
a cost score determined based on analyzing the plurality of flight parameters and the plurality of airspace parameters using the one or more airspace rules,
a time score determined based on analyzing the plurality of flight parameters and the plurality of airspace parameters using the one or more airspace rules, or
a network score determined based on analyzing the plurality of flight parameters and the plurality of airspace parameters using the one or more airspace rules.

As per Claim 17, the combination of Schiefele and Dupray teaches or suggests all limitations of Claim 14.  Schiefele further discloses wherein the recommendation (as per yes/no at step 61) includes at least one of: a rejection (as per step 63) of the potential flight plan (Figs. 2-9; 5:21-8:51), an approval of the potential flight plan, or a request for user input to reject or approve the potential flight plan.

As per Claim 18, the combination of Schiefele and Dupray teaches or suggests all limitations of Claim 14.  Schiefele further discloses wherein the conditions (as per 35, 36, 38, 39, 40, 41, 42, 43, 44, 72) further include at least one of: an environmental condition (72) (Figs. 2-9; 5:2-8:51), or a ground condition.

As per Claim 20, the combination of Schiefele and Dupray teaches or suggests all limitations of Claim 14.  Schiefele further discloses:

altering the potential flight plan (as per “suitable warning” and/or “evasive route recommendation in 7:24-45) based on the information indicating that the conditions have changed (Figs. 2-8; 5:21-8:23).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schiefele (US Patent No. 6,201,482) in view of Dupray (US Pub. No. 2014/0069217), further in view of del Pozo de Poza (US Pub. No. 2013/0332059).

As per Claim 3, the combination of Schiefele and Dupray teaches or suggests all limitations of Claim 1.  Schiefele does not expressly disclose wherein the one or more flight parameters further include one or more analysis parameters,
the one or more analysis parameters including at least one of:
a risk tolerance associated with the UAV or the potential flight plan,
a cost tolerance associated with the UAV or the potential flight plan,
a time tolerance associated with the UAV or the potential flight plan, or
a network tolerance associated with the UAV or the potential flight plan.
del Pozo de Poza, air craft management (12) communicates with aircraft (16) flying through airspace (10) (Fig. 1; ¶43-46).  In the event of a conflict between aircraft trajectories (as per 110), a predetermined negotiation protocol is followed to resolve the conflict (as per 120) (Fig. 4; ¶58-63).  Resolving the conflict (as per step 120) involves determining the most equitable resolution strategy in view of a joint cost function describing operating costs (Fig. 4; ¶79-82).  In one embodiment, each flight is assumed to have a maximum acceptable incurred cost correlated to specific values for a specified increase in flight duration and fuel consumption (¶170).  In this way, del Pozo de Poza operates to resolve conflicts strategically (¶2).  As such, del Pozo de Poza discloses:

the one or more analysis parameters including at least one of:
a risk tolerance associated with the UAV or the potential flight plan,
a cost tolerance associated with the UAV (¶170) or the potential flight plan,
a time tolerance associated with the UAV or the potential flight plan, or
a network tolerance associated with the UAV or the potential flight plan.
Like Schiefele, del Pozo de Poza is concerned with vehicle control systems. 
Therefore, from these teachings of Schiefele, Dupray, and del Pozo de Poza, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of del Pozo de Poza to the system of Schiefele as modified in view of Dupray since doing so would enhance the system by resolving conflicts strategically.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schiefele (US Patent No. 6,201,482) in view of Dupray (US Pub. No. 2014/0069217), further in view of Chambers (US Pub. No. 2016/0253908).

As per Claim 13, the combination of Schiefele and Dupray teaches or suggests all limitations of Claim 8.  Schiefele does not expressly disclose wherein the one or more flight parameters include at least one of:
a size, weight, or class of the aircraft,
an airworthiness of the aircraft,
a payload of the aircraft,
an amount of noise generated by the aircraft, or
information associated with a pilot of the aircraft.

Therefore, from these teachings of Schiefele, Dupray, and Chambers, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Chambers to the system of Schiefele as modified in view of Dupray since doing so would enhance the system by avoiding damage.

As per Claim 19, the combination of Schiefele and Dupray teaches or suggests all limitations of Claim 14.  Schiefele does not expressly disclose wherein the plurality of flight parameters include at least one of: a payload of the aircraft, or an amount of noise generated by the aircraft.
Chambers discloses a system for controlling aerial vehicle (102) (Fig. 1A; ¶24-25, 40-41) in view of a map for an area of operation (Fig. 2B; ¶49, 54-56).  In one embodiment, a payload management system (206) within a mission planner (200) determines a location from which to drop the payload (Fig. 2A; ¶43, 73-74, 101).  In this way, the system operates such that the payload lands in an accessible place and does not damage local structures, objects or persons (¶101).  Like Schiefele, Chambers is concerned with vehicle control systems.
Therefore, from these teachings of Schiefele, Dupray, and Chambers, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Chambers to the system of Schiefele as modified in view of Dupray since doing so would enhance the system by avoiding damage.

Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered as follows.
Applicant argues that the objection should not be maintained in view of the amendments (page 12 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, the objection is not maintained.
Applicant argues that the double patenting rejections should not be maintained in view of the amendments (page 12 of Amendment).  Upon further consideration in view of the amended claim language, the double patenting rejections are not maintained.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “the cited sections of the applied references [Schiefele and Chambers], whether taken alone or in any reasonable combination, do not disclose at least ‘wherein the conditions include a voxel occupancy condition and at least one of a noise ordinance or a privacy ordinance,’ as recited in claim 1” (page 12 of Amendment).  Upon further consideration, rejections under 35 USC 103 in view of the teachings of Schiefele and Chambers are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bunch (US Pub. No. 2009/0177343), Christianson (US Pub. No. 2010/0194628), Khatwa (US Pub. No. 2010/0201565), Khatwa (US Pub. No. 2016/0011741), and Kohn-Rich (US Pub. No. 2016/0210863) disclose vehicle data systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664